            Case 3:20-mj-00176          Document 4     Filed 07/28/20     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


                                                      3:20-mj-176
                                                     _________________________
UNITED STATES OF AMERICA,
                                                     ORDER TO SEAL COMPLAINT AND
                v.                                   ARREST WARRANTS AND RELATED
                                                     MATERIALS
EDWARD THOMAS SCHINZING,

                Defendant.                           UNDER SEAL


       Based on the Motion of the government, the Court finds that an ongoing criminal

investigation may be seriously jeopardized by public disclosure at this time of the criminal

complaint-related documents associated with the above-referenced case.

       IT IS ORDERED that the Criminal Complaint, attachments thereto, and Affidavit for

Complaint and Arrest Warrant, the Return, this Order, the underlying Motion to Seal, and any

further pleadings filed in this matter are SEALED until further order of this Court, except that

the government may furnish copies of each document to the affiant and the affiant’s investigative

agency for their investigative needs.



///



///
Order to Seal Complaint and Arrest Warrant and Related Materials                               Page 1
                                                                                     Revised March 2018
               Case 3:20-mj-00176      Document 4      Filed 07/28/20      Page 2 of 2




        IT IS FURTHER ORDERED that the government is authorized to provide copies of the

Criminal Complaint, attachments thereto, and Affidavit for Complaint and Arrest Warrant and

any further pleadings to attorneys for any defendants in this case as part of its discovery

obligations.

Dated: July ___,
             27 2020


                                              _____________________________________
                                              HONORABLE JOLIE A. RUSSO
                                              United States Magistrate Judge


Presented by:

BILLY J. WILLIAMS
United States Attorney

/s/ William M. Narus_______________
WILLIAM M. NARUS, CASB #243633
Assistant United States Attorney




Order to Seal Complaint and Arrest Warrant and Related Materials                              Page 2
